Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160406
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  ALAN DRAKE,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160406
                                                                   COA: 340975
                                                                   Oakland CC: 2017-158907-NO
  CITY OF OAK PARK,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 10, 2019
  judgment of the Court of Appeals is considered, and it appearing to this Court that the
  case of Buhl v City of Oak Park (Docket No. 160355) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.

         CAVANAGH, J., did not participate because of her prior involvement as counsel for
  a party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2020
           s0518
                                                                              Clerk